Title: From George Washington to James Irvine, 22 February 1797
From: Washington, George
To: Irvine, James


                        
                            Gentlemen, 
                            Philadelphia c.22 February 1797
                            
                        
                        I receive, as I ought, with great sensibility, the congratulations on this day
                            of so respectable a body as the officers of the Militia of the City & County of Philada.
                        Your favorable sentiments of my exertions to promote the prosperity and
                            happiness of our Country, cannot but be pleasing to me; for be assured the approving voice
                            of my Country men is the most grateful reward which can be offered.
                        The patriotism, uprightness and abilities of him who is to succeed to the
                            station I now have the honor to hold, will leave you no room to regret my retirement.
                        For your affectionate farewell, & supplications for my future peace & happiness accept, gentlemen, my warmest thanks: and I sincerely pray that you may collectively
                            & individually enjoy uninterrupted honor, prosperity & felicity.
                        
                            Go. W.
                            
                        
                    